ON MOTION FOR REHEARING.
HAWKINS, Judge.
In the light of appellant’s motion we have again reviewed the testimony heard upon the motion for new trial. It appears that upon the first ballot nine jurors were in favor of conviction without a suspended sentence and only three favored suspending the sentence. The evidence further shows that those opposed to suspending the sentence and who are particularized in the motion for new trial, stated in the jury room instances in which they would favor suspended sentence. We reach the conclusion that no juror was shown to be prejudiced against it generally. It is pointed out that in view of an agreement shown in the bill of exception we were not justified in our original opinion in making the following statement: “It is not shown that the jurors were advised before they were accepted that the accused would plead guilty, or that Liggett knew that there would be a plea of guilty entered.” The agreement referred to is quite general but it may be that it would be opposed to the statement objected to.
However, eliminating that, the opinion remains that the correct disposition of the case was made.
The motion for rehearing is overruled.

Overruled.